Citation Nr: 0906454	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-37 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the Veteran submitted a timely substantive appeal 
on the issue of entitlement to service connection for hearing 
loss.

2.  Whether the Veteran submitted a timely substantive appeal 
on the issue of entitlement to service connection for 
tinnitus.

3.  Whether the Veteran submitted a timely substantive appeal 
on the issue of entitlement to service connection for post- 
traumatic stress disorder (PTSD).

4.  Whether the Veteran submitted a timely substantive appeal 
on the issue of entitlement to service connection for 
depressive disorder.

5.  Whether the Veteran submitted a timely substantive appeal 
on the issue of entitlement to service connection for 
personality disorder.

6.  Whether the Veteran submitted a timely substantive appeal 
on the issue of entitlement to service connection for 
headaches.

7.  Whether the Veteran submitted a timely substantive appeal 
on the issue of entitlement to service connection for 
influenza.

8.  Whether the Veteran submitted a timely substantive appeal 
on the issue of entitlement to service connection for 
tuberculosis.

9.  Whether the Veteran submitted a timely substantive appeal 
on the issue of entitlement to service connection for 
scoliosis.

10.  Whether the Veteran submitted a timely substantive 
appeal on the issue of entitlement to service connection for 
chronic neck pain.

11.  Whether the Veteran submitted a timely substantive 
appeal on the issue of entitlement to service connection for 
chronic spine pain.

12.  Whether the Veteran submitted a timely substantive 
appeal on the issue of entitlement to service connection for 
soft tissue sarcoma as due to herbicide exposure.

13.  Whether the Veteran submitted a timely substantive 
appeal on the issue of entitlement to service connection for 
non-Hodgkin's lymphoma as due to herbicide exposure.

14.  Whether the Veteran submitted a timely substantive 
appeal on the issue of entitlement to service connection for 
osteoarthritis.

15.  Whether the Veteran submitted a timely substantive 
appeal on the issue of entitlement to service connection for 
disability due to ionizing radiation exposure.

16.  Whether the Veteran submitted a timely substantive 
appeal on the issue of entitlement to service connection for 
subclinical hepatoxic effects.

17.  Whether the Veteran submitted a timely substantive 
appeal on the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
residuals of chemotherapy.

18.  Whether the Veteran submitted a timely substantive 
appeal on the issue of whether new and material evidence has 
been received to reopen service connection for mononucleosis.

19.  Whether the Veteran submitted a timely substantive 
appeal on the issue of whether new and material evidence has 
been received to reopen service connection for testicular 
cancer.

20.  Whether the Veteran submitted a timely substantive 
appeal on the issue of whether new and material evidence has 
been received to reopen service connection for peptic ulcers 
(claimed as stomach problems).

21.  Whether the Veteran submitted a timely substantive 
appeal on the issue of entitlement to special monthly 
compensation based on loss of use of the right hand.

22.  Whether the Veteran submitted a timely substantive 
appeal on the issue of entitlement to special monthly 
compensation based on loss of use of the left hand.

23.  Whether the Veteran submitted a timely substantive 
appeal on the issue of entitlement to special monthly 
compensation based on loss of use of the right foot.

24.  Whether the Veteran submitted a timely substantive 
appeal on the issue of entitlement to special monthly 
compensation based on loss of use of the left foot.

25.  Whether the Veteran submitted a timely substantive 
appeal on the issue of entitlement to special monthly 
compensation based on anatomical loss of right testicle.

26.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and August 2005 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama which respectively denied service-
connection for chronic bronchitis and determined that a 
timely appeal had not been filed for the remaining enumerated 
issues.

This matter was remanded by the Board in February 2008 for 
the purpose of scheduling a hearing before a Veterans Law 
Judge at the RO.  The hearing was canceled after he failed to 
appear for one scheduled in September 2008.  This matter is 
now returned to the Board for further adjudication.

The Veteran in a statement received in October 2007 has 
withdrawn from appellate status the issues of whether a 
timely appeal was received for service connection for 
psychosis for the purpose of establishing treatment and 
service connection for alcoholism.  These matters are 
therefore no longer before the Board.  


FINDINGS OF FACT

1.  A June 2002 rating decision of the RO in New York, New 
York, denied multiple claims including as follows: 
entitlement to service connection for hearing loss, tinnitus, 
PTSD, depressive disorder, personality disorder, headaches, 
influenza, tuberculosis, scoliosis, chronic neck pain, 
chronic spine pain, soft tissue sarcoma due to herbicide 
exposure, non Hodgkin's lymphoma due to herbicide exposure, 
osteoarthritis, disability due to ionizing radiation 
exposure, and subclinical hepatoxic effects.  Also denied was 
entitlement to additional compensation under 38 C.F.R. § 1151 
for additional disability from residuals of chemotherapy.  
Also denied were issues pertaining to whether new and 
material evidence has been submitted to reopen previously 
denied service connection claims for mononucleousis, 
testicular cancer, and peptic ulcers.  Also denied were 
issues of entitlement to special monthly compensation based 
on loss of use of the right hand, left hand, right foot, left 
foot, and anatomical use of the right testicle.  These issues 
shall hereinafter be referred to as "Issues 1-25."  

2.  In addition to denying issues 1-25, the RO in its June 
2002 rating decision denied entitlement to service connection 
for bronchitis.

3.  Notice of the above described June 2002 rating decision 
was sent on July 5, 2002. 

4.  The appellant submitted a notice of disagreement on April 
7, 2003 addressing all issues from 1-25 and the issue of 
service-connection for bronchitis.

5.  The RO then issued a statement of the case in December 
2004, with notice sent on January 3, 2005.

6.  The Veteran, via a representative statement submitted a 
Form 9 which was received on January 4, 2005 and was limited 
to the issue of entitlement to service-connection for chronic 
bronchitis.

7.  The Veteran's statement referencing the remaining claimed 
issues, issues 1-25, was received on March 28, 2005, more 
than 60 days after the January 3, 2005 notification of the 
SOC.

8.  The competent medical evidence reflects that the chronic 
bronchitis noted on the September 1979 separation examination 
was acute and transitory, with no continuity of symptoms 
shown post-service; the post-service pulmonary manifestations 
shown decades after service have not been shown by competent 
medical evidence to be related to service.  


CONCLUSIONS OF LAW

1.  The appellant did not file a timely substantive appeal 
with respect to entitlement to service connection for hearing 
loss and the Board is without jurisdiction to review this 
matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303 
(2008).

2.  The appellant did not file a timely substantive appeal 
with respect to entitlement to service connection for 
tinnitus and the Board is without jurisdiction to review this 
matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303 
(2008).

3.  The appellant did not file a timely substantive appeal 
with respect to entitlement to service connection for PTSD 
and the Board is without jurisdiction to review this matter.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & Supp. 2008); 38 
C.F.R. 
§§ 20.200, 20.202, 20.300, 20.302, 20.303 (2008).

4.  The appellant did not file a timely substantive appeal 
with respect to entitlement to service connection for 
depressive disorder and the Board is without jurisdiction to 
review this matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302, 20.303 (2008).

5.  The appellant did not file a timely substantive appeal 
with respect to entitlement to service connection for 
personality disorder and the Board is without jurisdiction to 
review this matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302, 20.303 (2008).

6.  The appellant did not file a timely substantive appeal 
with respect to entitlement to service connection for 
headaches and the Board is without jurisdiction to review 
this matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
20.303 (2008).

7.  The appellant did not file a timely substantive appeal 
with respect to entitlement to service connection for 
influenza and the Board is without jurisdiction to review 
this matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
20.303 (2008).

8.  The appellant did not file a timely substantive appeal 
with respect to entitlement to service connection for 
tuberculosis and the Board is without jurisdiction to review 
this matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
20.303 (2008).

9.  The appellant did not file a timely substantive appeal 
with respect to entitlement to service connection for 
scoliosis and the Board is without jurisdiction to review 
this matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
20.303 (2008).

10.  The appellant did not file a timely substantive appeal 
with respect to entitlement to service connection chronic 
neck pain and the Board is without jurisdiction to review 
this matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
20.303 (2008).

11.  The appellant did not file a timely substantive appeal 
with respect to issue of entitlement to service connection 
for chronic spine pain and the Board is without jurisdiction 
to review this matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002 
& Supp. 2008); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
20.303 (2008).

12.  The appellant did not file a timely substantive appeal 
with respect to entitlement to service connection for soft 
tissue sarcoma and the Board is without jurisdiction to 
review this matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002 
& Supp. 2008); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
20.303 (2008).

13.  The appellant did not file a timely substantive appeal 
with respect to entitlement to service connection non-
Hodgkins lymphoma and the Board is without jurisdiction to 
review this matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302, 20.303 (2008).

14.  The appellant did not file a timely substantive appeal 
with respect to entitlement to service connection for 
osteoarthritis and the Board is without jurisdiction to 
review this matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002 
& Supp. 2008); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
20.303 (2008).

15.  The appellant did not file a timely substantive appeal 
with respect to entitlement to service connection for 
disability due to non ionizing radiation exposure and the 
Board is without jurisdiction to review this matter.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303 (2008).

16.  The appellant did not file a timely substantive appeal 
with respect to entitlement to service connection for 
subclinical toxic effects and the Board is without 
jurisdiction to review this matter.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.302, 20.303 (2008).

17.  The appellant did not file a timely substantive appeal 
with respect to entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
residuals of chemotherapy and the Board is without 
jurisdiction to review this matter.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
20.303 (2008).

18.  The appellant did not file a timely substantive appeal 
with respect to whether new and material evidence has been 
received to reopen service connection for mononucleosis and 
the Board is without jurisdiction to review this matter.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303 (2008).

19.  The appellant did not file a timely substantive appeal 
with respect to whether new and material evidence has been 
received to reopen service connection for testicular cancer 
and the Board is without jurisdiction to review this matter.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303 (2008).

20.  The appellant did not file a timely substantive appeal 
with respect to whether new and material evidence has been 
received to reopen service connection for peptic ulcers and 
the Board is without jurisdiction to review this matter.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303 (2008).

21.  The appellant did not file a timely substantive appeal 
with respect to entitlement to special monthly compensation 
based on loss of use of the right hand and the Board is 
without jurisdiction to review this matter.  38 U.S.C.A. §§ 
7104, 7105, 7108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.302, 20.303 (2008).

22.  The appellant did not file a timely substantive appeal 
with respect to entitlement to special monthly compensation 
based on loss of use of the left hand and the Board is 
without jurisdiction to review this matter.  38 U.S.C.A. §§ 
7104, 7105, 7108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.302, 20.303 (2008).

23.  The appellant did not file a timely substantive appeal 
with respect to entitlement to special monthly compensation 
based on loss of use of the right foot and the Board is 
without jurisdiction to review this matter.  38 U.S.C.A. §§ 
7104, 7105, 7108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.302, 20.303 (2008).

24.  The appellant did not file a timely substantive appeal 
with respect to entitlement to special monthly compensation 
based on loss of use of the left foot and the Board is 
without jurisdiction to review this matter.  38 U.S.C.A. §§ 
7104, 7105, 7108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.302, 20.303 (2008).

25.  The appellant did not file a timely substantive appeal 
with respect to entitlement to special monthly compensation 
based on anatomical loss of the right testicle and the Board 
is without jurisdiction to review this matter.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.302, 20.303 (2008).

26.  A chronic bronchitis was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the Veteran's claim on appeal for 
service-connection for bronchitis was received in July 2000.  
The RO adjudicated it in June 2002, with notice sent in July 
2002.  In this case, the VA's duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter(s) 
sent to the appellant on July 2006.  The Veteran was provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement for service connection, which 
included notice of the requirements to prevail on these types 
of claims and of his and VA's respective duties.  The duty to 
assist letter notified the Veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The Veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant so 
that VA could help by getting that evidence.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on September 2006 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no need to 
obtain a VA examination in this instance where the 
preponderance of the evidence is unfavorable.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided such notice in the letter of July 2006.  

In regards to whether a timely appeal was made for Issues 1-
25, notice is not required because the issue presented 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

II.  Timeliness of Appeal

Under the relevant regulations, an appeal consists of a 
timely filed notice of disagreement (NOD) in writing and, 
after a statement of the case (SOC) has been furnished, a 
timely filed substantive appeal. 38 C.F.R. § 20.200.  A 
substantive appeal consists of a properly completed VA Form 9 
or other correspondence containing the necessary information. 
38 C.F.R. § 20.202.

After an appellant receives the SOC, he or she must file a 
formal appeal within sixty days from the date the SOC is 
mailed or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).

An appellant may request an extension of the 60-day period 
for filing a substantive appeal for good cause.  The request 
for such an extension should be in writing and must be made 
prior to the expiration of the time limit for filing the 
substantive appeal. 38 C.F.R. §§ 20.202, 20.303.  Except in 
cases where the submission of additional evidence requires 
the issuance of a supplemental statement of the case pursuant 
to 38 C.F.R. § 19.31, the filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  38 C.F.R. § 20.304.  The date of 
submission of any written document is determined to be the 
postmark date or, in the absence of a postmark, five days 
prior to the date of receipt of the document by VA. 38 C.F.R. 
§ 20.305.

In this case, the RO denied Issues 1-25 in a rating decision 
dated in June 2002.  Additionally, service connection for 
bronchitis was also denied in this decision.  The appellant 
was notified of the decision on July 5, 2002.  In April 2003 
he filed a NOD.  A SOC was issued in December 2004, and the 
appellant was notified of the need to file a substantive 
appeal within a time limit.

Specifically, the January 3, 2005, correspondence 
accompanying the SOC referred to the VA Form 9 enclosed with 
the SOC and advised the appellant to carefully review the 
instructions accompanying the VA Form 9 which advised him of 
what he needed to do and how much time he had to do it in 
order to continue his appeal.  A notation at the bottom of 
this letter confirms the enclosure of the Form 9.  Thus, he 
is presumed to have received notice of the time limits for 
perfecting his appeal.  As the one year period from the July 
5, 2002 date of the rating notice had expired, the appellant 
had 60 days from January 3, 2005, to file an appeal.

On January 4, 2005, the RO recorded receipt of a 
representative statement reflecting that evidence was being 
submitted in conjunction with a pending appeal for the issue 
of service connection for chronic bronchitis.  No other 
claimed issues were mentioned in this letter and this was 
accepted as the appellant's substantive appeal for this issue 
only.  Thereafter, the RO marked receipt of a statement on 
March 28, 2005, from the appellant (dated March 21, 2005) 
referencing not only his chronic bronchitis, but also 
contending that all his claimed disorders are retroactive to 
an earlier claim filed in 1993.  A March 29, 2005 letter from 
his representative referenced this letter from the appellant 
as an enclosure and was marked as received by the RO on March 
29, 2005.  
 
The appellant's letter was received March 28, 2005 more than 
60 days after the January 3, 2005 SOC notice.  In a letter 
dated August 24, 2005, the RO informed the appellant that his 
substantive appeal was not timely filed and that the record 
on his appeal was closed.  Only the chronic bronchitis issue 
has continued to be adjudicated.  

In March 2006, the appellant submitted a NOD as to the issue 
of the timeliness of the appeal.  A SOC on the issue of 
timeliness was issued in September 2007, and the appellant 
submitted a substantive appeal on the timeliness issue to the 
RO in October 2007.

It is clear from the record that aside from the bronchitis 
issue which remained on appeal, the appellant did not file a 
substantive appeal within the 60 days from the date the RO 
mailed the SOC or within the remaining one year period from 
the date of the mailing of the notification of the rating 
decision; nor did he request an extension of time in order to 
do so.  The law is clear that a substantive appeal must be 
filed with the agency of jurisdiction within the appropriate 
time frame.  The Board is bound by the laws and regulations 
governing the appellate process.  See 38 U.S.C.A. § 7104.  In 
this case, there is no evidence that the substantive appeal 
was received by the originating agency prior to its receipt 
at the RO on March 28, 2005.  

In addition, the RO notified the appellant in August 2005 
that the appeal was untimely, effectively closing the case, 
and informed him of his rights to appeal that determination.  
The evidence does not show that the RO performed any action 
that could be construed as continuing the appeal.  See 
Gonzalez- Morales v. Principi, 16 Vet. App. 556 (2002).

The Board also finds that the appellant was given proper 
notification of the unfavorable rating decision and the laws 
and regulations in the December 2004 SOC, which was sent on 
January 3, 2005.  Although he has argued that he never 
received this document, a review of the notice reflects that 
it was sent to his last known address.  His most recent 
correspondence to the RO dated in December 2002 and received 
in April 2003 gives this address.  

Specifically, the mailing of the SOC falls under the 
"presumption of regularity" for business documents.  That is, 
absent clear and convincing evidence to the contrary, the 
official acts of public officials are presumed to have 
discharged their duty.  Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  As this presumption of regularity is overcome only 
by "clear evidence to the contrary," and no such evidence is 
shown in this case, the date of mailing of the SOC will be 
presumed to be the same as the date of the cover letter on 
the SOC.  See 38 C.F.R. § 20.302.  The Board notes that in 
Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that, with 
respect to an appellant's contention that he was never 
notified of a previous RO decision or of his right to appeal 
that decision, the "presumption of regularity" applies to the 
mailing of notice of the RO decision to the appellant at his 
last known address of record.  The Court stated that an 
appellant's mere assertion of non receipt of notice of an RO 
decision is not "clear evidence" to rebut the presumption of 
proper mailing.  As applied to this case, any assertion of 
non-receipt of the statement of the case does not provide a 
basis for excusing his failure to submit an appeal within the 
time limit.

Because the appellant did not file a timely substantive 
appeal with respect to the claims for Issues 1-25, which were 
denied by rating decision dated in June 2002, the appellant's 
claim with respect to timeliness of appeal is denied.

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  Service connection is presumed for bronchiectasis 
or active tuberculosis if evidence shows that it became 
manifest to a compensable degree (10 percent) within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, service-connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service treatment records reflect no evidence of a 
preexisting bronchial disorder with the appellant having a 
normal respiratory examination on the August 1976 entrance 
examination.  The accompanying report of medical history 
revealed him to deny any history of asthma, shortness of 
breath, chronic or frequent colds, chronic cough, chest pain 
or pressure.  The service treatment records do reveal that in 
October 1976 he was seen for coughing, yellowish nasal 
congestion, rhinnorhea, occasional sore throat.  Physical 
examination revealed an inflamed pharynx and impacted cerumen 
in the right ear.  The impression was unclear as it was 
crossed out, but suggested rhinitis syndrome or viral 
syndrome.  X-ray study of the chest taken in October 1976 
revealed no evidence of significant pathology.  Another 
October 1976 record noted complaints of upper respiratory 
infection (URI) with chest clear, but pharynx mildly inflamed 
and the impression was URI.  In March 1977 he was treated for 
complaints that included sore throat.  The findings from the 
treatment records were restricted to the throat region, with 
the pharynx noted to be inflamed and the diagnoses included 
tonsillitis, pharyngitis and probable mononucleosis.  The 
tests for mononucleosis were later found negative, with a 
questionable diagnosis of herpetic pharyngitis.  No diagnosis 
of any pulmonary or bronchial infection was made in the 
service-treatment records.  However, the findings from the 
July 1979 separation examination revealed abnormal findings 
on examination of the lungs with diffuse sonorous rhonchi, 
with the summary of defects noted to include chronic 
bronchitis.  The accompanying report of medical history 
revealed him to deny any history of asthma, shortness of 
breath, chronic or frequent colds, chronic cough, chest pain 
or pressure.

Post-service treatment records, both private and VA are 
negative for any continuity of bronchitis symptoms shortly 
after service.  A November 1990 chest X-ray revealed 
unremarkable lung fields and the diaphragm demonstrated no 
abnormality.  Records in conjunction with a November 1990 
hospitalization for pancreatitis and alcohol withdrawal 
repeatedly revealed the appellant's respirations to be even 
and unlabored, with no evidence of respiratory distress or 
shortness of breath.  

Records from 1992 through 1994 reflect that he underwent 
comprehensive treatment for testicular cancer in 1992 with 
metastatsis (METS) to lymph nodes shown in 1993 and 1994.  
The treatment in February 1993 included bilateral 
retroperitoneal lymph node dissection and appendectomy for 
abdominal lymph nodes affected by METS, with the chest X-ray 
from the same month noting a consolidation in the right lower 
lung field.  Another February 1993 record indicated that 
pulmonary function tests were conducted but the appellant 
checked out AMA and the results were not included.  A chest 
X-ray from the same month indicated a consolidation in the 
right lower lung. 

A June 1993 chest X-ray showed no active disease. An August 
1993 abdominal computed tomography (CT) also noted minimal 
interstitial changes in both lung bases with scarring noted 
in the right lung base, but with no diagnosis given.  
Subsequently a January 1994 abdominal CT scan revealed normal 
lung bases.  A March 3, 1994 chest X-ray gave an impression 
of active pulmonary disease.  The Veteran underwent further 
surgery on March 4, 1994 for METS to a lymph node in the 
thoracic region, with a thoracotomy and retroperitoneal lymph 
node dissection with chest tube insertion.  Repeated chest X-
rays from March 4, 1994 were noted to show no evidence of 
pneumothorax.  A March 7, 1994 chest X-ray noted an interval 
development of right thick linear opacity of the base with 
atelectasis versus infiltrate and free intraperitoneal air 
more evident than current study.  Subsequently a March 8, 
1994 chest X-ray gave an impression of a small right apical 
pneumothorax, pneumoperitoneum and right base atelectasis.  
The following day, a chest X-ray of March 9, 1994 following 
removal of chest tube gave an impression of no evidence of 
pneumothorax.  There were findings of streaky infiltrate at 
the right lung base likely representing infiltrate in the 
right middle and lower lobe, with the impression of right 
lower lobe infiltrate unchanged and interval decrease of 
pneumoperitoneum.  An April 1994 chest X-ray revealed the 
lungs to be clear, with nothing to indicate METS tumor and no 
effusion.  The impression was no evidence of tumor.  

Thereafter a March 1997 chest X-ray is noted to show 
calcified granulomas in the right upper lobe with no 
significant interval changes and an impression of no 
infiltrates and no change from prior studies.  In April 1997 
he was noted to be positive for the purified protein 
derivative for tuberculosis (PPD), but his chest X-ray was 
negative.  The positive PPD findings were again noted in May 
1998.  None of the records through the 1990's which document 
comprehensive treatment for various problems including the 
complications from testicular cancer as well as alcohol 
related problems reflect treatment for or complaints of any 
chronic pulmonary disease.  Additionally none of the records 
suggested a link to any radiographic findings pertaining to 
the lungs to the findings shown in the 1979 separation 
examination.  

The most recent records of treatment include an August 2004 
private record showing that the appellant was followed for 
recurrent abdominal pain with an assessment of mild chronic 
obstructive pulmonary disease.  A prescription record dated 
in August 2005 reveals a prescription for Combivent inhaler.  
None of these more recent records suggested a link to any 
radiographic findings pertaining to the lungs to the findings 
shown in the July 1979 separation examination.  

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant for service-
connection for chronic bronchitis or any other pulmonary 
disorder.  There is no evidence that there was a continuity 
of symptomatology from the pulmonary symptoms shown in the 
July 1979 separation examination.  Although the findings from 
X-ray evidence in 1993 and 1994 could possibly be suggestive 
of possible pulmonary pathology, there is no competent 
medical evidence linking these findings to those in service.   
 
Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for chronic bronchitis.  While the evidence does 
reflect that he was found to have evidence of chronic 
bronchitis noted in the July 1979 separation examination the 
evidence fails to show any continuity of symptoms of chronic 
bronchitis in the records after service.  There is no other 
pulmonary disorder shown in the service treatment records or 
examination reports.  Although there is X-ray evidence from 
the early through mid 1990's showing some possible lung 
pathology manifested during a period more than a decade after 
service, in which he was being treated for metastatic 
testicular cancer, there is no competent medical evidence 
linking these findings to active service.  Nor is he shown to 
have a chronic bronchitis resulting from any presumptive lung 
disease contemplated by 38 C.F.R. § 3.307, 3.309 having 
become manifest within one year of his September1979 
discharge.  While he did have positive PPD tests for 
tuberculosis, these were not shown until 1997, decades after 
service, with no evidence of chronic bronchitis shown with 
these findings.  Finally, the more recent records from August 
2004 which now give an assessment of mild chronic obstructive 
pulmonary disease also fail to link such assessment to the 
lone finding of chronic bronchitis in the separation 
examination decades earlier.  

The Board notes that the Veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical diagnosis or etiology.  He cannot state, with medical 
certainty, that he has a disability that is related to 
service.  In the absence of evidence demonstrating that the 
Veteran has the requisite training to proffer medical 
opinions, the contentions made by him are no more than 
unsubstantiated conjecture and are of no probative value. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993).

Given the lack of continuity of symptomatology and the lack 
of a medical nexus, the preponderance of the evidence is 
against the claim of service connection for a chronic 
bronchitis or any other pulmonary disorder; there is no doubt 
to be resolved; and service connection for a such disability 
is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  
Because the evidence of record is sufficient to make a 
decision on the claim, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of a current disability and an indication of a causal 
connection between the claimed disability and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The appeal of the issue of entitlement to service connection 
for hearing loss is dismissed.

The appeal of the issue of entitlement to service connection 
for tinnitus is dismissed.

The appeal of the issue of entitlement to service connection 
for PTSD is dismissed.

The appeal of the issue of entitlement to service connection 
for depressive disorder is dismissed.

The appeal of the issue of entitlement to service connection 
for personality disorder is dismissed.

The appeal of the issue of entitlement to service connection 
for headaches is dismissed.

The appeal of the issue of entitlement to service connection 
for influenza is dismissed.

The appeal of the issue of entitlement to service connection 
for tuberculosis is dismissed.

The appeal of the issue of entitlement to service connection 
for scoliosis is dismissed.

The appeal of the issue of entitlement to service connection 
chronic neck pain is dismissed.

The appeal of the issue of entitlement to service connection 
for chronic spine pain is dismissed. 

The appeal of the issue of entitlement to service connection 
for soft tissue sarcoma is dismissed.

The appeal of the issue of entitlement to service connection 
non-Hodgkins lymphoma is dismissed.

The appeal of the issue of entitlement to service connection 
for osteoarthritis is dismissed.

The appeal of the issue of entitlement to service connection 
for disability due to non ionizing radiation exposure is 
dismissed.

The appeal of the issue of entitlement to service connection 
for subclinical hepatoxic effects is dismissed.

The appeal of the issue of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability of residuals of chemotherapy is dismissed.

The appeal of the issue of whether new and material evidence 
has been received to reopen service connection for 
mononucleosis is dismissed.

The appeal of the issue of whether new and material evidence 
has been received to reopen service connection for testicular 
cancer is dismissed.

The appeal of the issue of whether new and material evidence 
has been received to reopen service connection for peptic 
ulcers (claimed as stomach problems) is dismissed.

The appeal of the issue of entitlement to special monthly 
compensation based on loss of use of the right hand is 
dismissed.

The appeal of the issue of entitlement to special monthly 
compensation based on loss of use of the left hand is 
dismissed.

The appeal of the issue of entitlement to special monthly 
compensation based on loss of use of the right foot is 
dismissed.

The appeal of the issue of entitlement to special monthly 
compensation based on loss of use of the left foot is 
dismissed.

The appeal of the issue of entitlement to special monthly 
compensation based on anatomical loss of the right testicle 
is dismissed.

Service connection for chronic bronchitis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


